The plaintiff in error was convicted in the county court of Garfield county of violations of the prohibition law in three cases and was in each case sentenced to serve a term of sixty days and to pay a fine of two hundred dollars. The judgment and sentence in each case was entered on September 21, 1910. To reverse these judgments an appeal was taken. When the case was called on the regular assignment for this term, on November 23rd, it was stipulated by counsel for plaintiff in error and the Attorney General in open court that case, trial court number 1619, should be affirmed, and the cases, trial court numbers 1632 and 1646, should be reversed. The stipulation so made is hereby confirmed and the judgment of the county court of Garfield county in cases numbered 1632 and 1646 are hereby reversed and remanded with direction to dismiss. In case number 1619, supra, the judgment of the county court of Garfield county is hereby affirmed, and the cause remanded to the county court of Garfield county, with directions to enforce its judgment therein.